Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1 at line 10, please insert the phrase
-- number average –
between the words “low” and “molecular”.  

In claim 1 at line 12, please insert the phrase
-- number average –
between the words “high” and “molecular”.  

In claim 4 at line 2, please insert the phrase
-- number average –
between the words “high” and “molecular”.  

The claims are amended to add the necessary precision as regards the molecular weight limitation to enable a practitioner to ascertain the full scope of the claims.  That the molecular weight of the dispersant is a number-averaged molecular weight (Mn) may be gleaned from the Specification at paragraph [0158] where commercial embodiments of the dispersants are all characterized in terms of their Mn.
Allowable Subject Matter
	As an initial matter, the Examiner has taken the word “structure” in claims 1 and 17 to be synonymous with the word “group” or “moiety” or “substituent”.  “Structure” generally connotes the full makeup of a compound and the connectivity of its different chemical features but, in the present context, it ostensibly is supposed to refer to individual attributes.
	Applicant has argued that the prior does not suggest a combination of a low- and high molecular weight composition within the claimed molecular weight ranges.  Moreover, it is argued that, even if a comparable dispersion might be gleaned from the broader teachings of that disclosure, there is still the matter of a fine printing property and surface roughness being simultaneously improved by including both high- and low molecular weight dispersants as defined by the ranges set forth in claim 1.
	It is the Examiner’s position that the concept of using combinations of low- and high molecular weight polymer dispersants or non-polymer surfactants and high molecular weight polymer dispersants to create suspensions of equivalent nanoparticulates is anticipated by Sasada [0014].  It is acknowledged, however, that there are few exemplifications of a dispersion that employs a plurality of surfactants and, of those that do, none clearly conform with the molecular weight limitation attached to the claimed low number-average molecular weight dispersant.  (The Examiner was unable to find any molecular weight data on Poiz 532A.)  
	A study of the data furnished by Applicant seems to confirm that the presence of the low (number average) molecular weight dispersant does indeed appear to improve the surface roughness of a film derived from a composition containing the same.  Likewise, coatings comprising the high molecular weight dispersant exhibit better fine printing property than do those containing only the low molecular weight dispersant.  Perhaps even more significant is the fact that these seem to act synergistically to enhance fine printing property and dispersibility characteristics.  (The Examiner considered the possibility that maybe the effects were only additive.  This notion would seem to be 
	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1, 4, 6, 8-10, and 17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


April 26, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765